Citation Nr: 1008780	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-43 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to June 
1969.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).

Although the Veteran filed a claim for service connection for 
posttraumatic stress disorder (PTSD), the Board is 
recharacterizing this issue.  The United States Court of 
Appeals for Veterans Claims (Court) recently determined that 
a PTSD claim cannot be limited to a PTSD diagnosis alone, but 
"must rather be considered a claim for any mental disability 
that may reasonably be encompassed by several factors 
including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Accordingly, the Board is expanding the issue on appeal at 
this time, and will consider whether service connection may 
be awarded for any psychiatric disorder, to include PTSD.


FINDINGS OF FACT

1.  The medical evidence of record does not show a diagnosis 
of PTSD.

2.  The medical evidence of record does not show that a 
psychiatric disorder, other than PTSD, is related to active 
duty service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's October 2003 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment and personnel records, as well as his 
identified VA and private medical treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also 
accorded multiple VA examinations to determine the etiology 
of any psychiatric disorder found.  38 C.F.R. § 3.159(c) (4).  
Pursuant to a November 2007 Board remand, the Veteran was 
provided with an updated VA examination in August 2009.  The 
Board finds that the VA examinations obtained in this case 
are more than adequate, as these medical examinations were 
based upon a complete review of the Veteran's claims file, 
and the VA examiners provided well-reasoned rationales for 
the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  In addition, the Board finds that there has 
been substantial compliance with its November 2007 remand as 
the RO obtained VA treatment records and provided the Veteran 
with an adequate VA psychiatric examination.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional evidence was received by the Board from the 
Veteran in February 2010.  However, we find that a remand for 
the RO to consider this evidence is not required as the 
evidence is a statement from the Veteran that he reviewed the 
VA examination report of August 2009 without further comment, 
along with a copy of his current address.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, in the case of psychosis, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125 (2009).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).  The Board accepts the Veteran's statements as 
to his experiences in Vietnam as conclusive evidence as to 
inservice stressors as his service personnel records clearly 
show that he was engaged in combat with the enemy.  

The Veteran's service records are negative for any 
psychiatric problems in service.  His June 1969 separation 
examination indicated that a psychiatric assessment was 
normal.  A July 1980 medical examination conducted for 
purposes of the Veteran's military reserve duty showed no 
psychiatric disorder.

The Veteran filed his present claim seeking entitlement to 
service connection for PTSD in August 2003.

In February 2004, the Veteran underwent a VA psychiatric 
examination.  The VA examiner noted that the Veteran's claims 
file and medical records were reviewed.  The Veteran reported 
that he had received psychiatric care from 1983 to 1988 for 
flashbacks of seeing bombs.  He also recalled that he was 
depressed in 1988 after his divorce from his first wife, and 
he had not sought any psychiatric care since that time.  The 
Veteran reported having distressing recollections of military 
events 3 to 7 times a year, but denied recurrent nightmares 
or distressing dreams related to Vietnam experiences.  He had 
no physiological reactivity on exposure to cues that 
symbolized the Vietnam experience, nor did he avoid 
conversations related to his war experience.  He denied 
feeling of detachment from others or depressed mood for most 
of the time.  He denied irritability or outbursts of anger, 
difficulty concentrating, hypervigilance, or exaggerated 
startle response.  The VA examiner rendered no diagnosis and 
noted that the Veteran did not meet the criteria for PTSD.  
The examiner opined that the Veteran's military experience 
had not caused any clinically significant impairment in 
social, occupational, or family functioning at that time.


A September 2004 VA treatment report noted that the Veteran 
reported irritability.  Following an assessment of the 
Veteran's psychiatric symptomatology, the examiner concluded 
that the Veteran did not meet the criteria for a PTSD 
diagnosis at that time as the Veteran did not report enough 
symptoms to establish a diagnosis of PTSD.

A November 2004 VA treatment record revealed that the 
Veteran's depression screen was negative but PTSD screen was 
positive.  However, the report noted that the Veteran refused 
referral to the primary care provider.

A May 2005 VA treatment report noted of "PTSD v. 
schizoaffective disorder" in the assessment/plan field.

In a September 2005 VA treatment report, the Veteran reported 
depressed mood and his initial depression screen was 
positive.  The report noted that additional assessment of the 
Veteran's positive depression screen indicated that he met 
the criteria for major depressive disorder.  However, the 
Veteran adamantly refused treatment or referral to a mental 
health provider.  He explicitly denied any suicidal or 
homicidal ideation.

A February 2006 VA treatment record indicated that the screen 
for depression was negative.

An April 2007 VA treatment record noted that the Veteran's 
PTSD screen was negative, and that he was evaluated and PTSD 
was not found.  An addendum to this opinion noted that the 
Veteran was tangential in conversation and derailed often.  
The Veteran reported hallucinating that the television talked 
to him.  However, the Veteran refused referral to a 
psychiatrist and became agitated when recommended for a 
referral.  It was noted that the Veteran had been referred to 
a psychiatrist in the past but did not show up.  The report 
indicated that the Veteran most likely carried a psychiatric 
diagnosis.

A June 2007 VA treatment record noted that the Veteran was 
seen by psychiatry.  The report noted that the Veteran 
refused to tell the psychiatrist what his PTSD symptoms were.  
The Veteran presented with numerous positive symptoms of 
schizophrenia, to include clanging, loose associations, 
illogical thinking, paranoid, no thought blocking, no 
insight, and delusions about his Graves disease and 
medications; however, he denied any suicidal or homicidal 
ideation.  The report concluded with a diagnosis of probable 
paranoid schizophrenia.

In November 2007, the Board remanded the case for another VA 
examination to obtain the full picture of the Veteran's 
psychiatric disorder.

In August 2009, the Veteran underwent an updated VA 
psychiatric examination.  After a clinical examination of the 
Veteran and a thorough assessment of his psychiatric 
symptomatology, the VA examiner noted that the most common 
diagnosis associated with the Veteran's psychiatric profile 
was schizophrenia, paranoid type.  The report noted a 
diagnosis of psychotic disorder, not otherwise specified, 
with alcohol dependence in sustained full remission.  Based 
on a review of the VA treatment records, clinical interview, 
and psychological testing, the VA examiner opined that the 
Veteran did not meet the DSM-IV criteria for PTSD.  In 
support of this conclusion, the examiner stated that although 
the Veteran was in direct combat and was wounded, it was not 
clear that he found this event traumatic, as he was not re-
experiencing symptoms although he reported a more remote 
history of such symptoms in the early 1980s.  Additionally, 
the Veteran reported few avoidance or arousal symptoms 
associated with trauma.  The examiner noted that the 
Veteran's problems were related to a psychotic spectrum 
disorder, possibly schizophrenia, paranoid type, however a 
more conservative diagnosis of psychotic disorder, not 
otherwise specified, was offered given the relatively limited 
psychiatric history and apparently long history of 
satisfactory occupational functioning.  The Veteran 
identified his problems beginning sometime in the early 
1980s, culminating in a divorce from his first wife.  After 
his divorce, he reported drinking heavily for about 10-12 
years, but was able to quit entirely by 2002.  The examiner 
opined that these conditions were not considered to be 
related to his military experience.

In a September 2009 addendum to the August 2009 VA 
examination report, the examiner noted that the Veteran's 
claims file was received and reviewed subsequent to the 
examination.  However, the examiner noted that there was 
nothing in the review of the claims file to change the 
original opinion, rather it further supported the findings 
and conclusion of the examination.  The VA examiner noted 
that the Veteran's medical records demonstrated both positive 
and negative PTSD screens at different times, however that 
these screens did not confirm a diagnosis, but simply 
indicated the need for further evaluation.  The examiner 
noted that several thorough evaluations of the Veteran's 
condition did not support a diagnosis of PTSD, which was 
consistent with this examination.

After a through review of the Veteran's claims file, the 
Board concludes that the evidence of record does not support 
entitlement to service connection for a psychiatric disorder, 
to include PTSD.  The medical evidence of record does not 
show a diagnosis of PTSD.  38 C.F.R. §§ 3.304(f), 4.125(a) 
(2008); see also Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
Although the November 2004 VA treatment record reflects that 
a PTSD screen was positive, the August 2009 VA examiner noted 
that the screen did not confirm a diagnosis of PTSD, but 
merely indicated the need for further evaluation.  Thus, the 
evidence of record is negative for any diagnosis of PTSD.  
"Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent that the Veteran believes that he has PTSD, his 
statements are not competent medical evidence on the 
diagnosis of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Lay assertions of medical diagnosis cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Without evidence of a current diagnosis of PTSD, service 
connection is not warranted.  

Moreover, the Board finds that the evidence of record does 
not support a finding of service connection for a psychiatric 
disorder, other than PTSD.  Diagnoses of psychiatric 
disorders, to include schizophrenia, paranoid type, and a 
psychotic disorder, not otherwise specified, are of record.  
Although a positive screen for major depressive disorder was 
reported during the appeal period, the VA examiner noted that 
screens did not confirm a diagnosis, but simply indicated the 
need for further evaluation.  See Degmetich, 104 F.3d at 1333 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  

The Veteran's service treatment records are negative for any 
complaints of or treatment for a psychiatric disorder.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999) (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury).  Additionally, there is 
no medical or lay evidence of continuity of symptomatology 
for any psychiatric disorder since service discharge.  In 
February 2004, the Veteran reported that he had received 
psychiatric care as early as 1983 to 1988, which is 19 years 
after military discharge.  The first documented medical 
evidence of record of a psychiatric disorder is the February 
2004 VA examination report, over 35 years after service 
discharge.  This expansive period without complaints or 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim 
herein.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  

Importantly, the evidence of record does not support a nexus 
between the Veteran's psychiatric disorder and his active 
duty service.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability).  There is no medical evidence of record 
which indicates that the Veteran's psychiatric disorder is 
related to service.  Both the February 2004 and September 
2009 VA examiners concluded that the Veteran's psychiatric 
disorder was not related to service.  There is no medical 
evidence to refute these opinions.  Accordingly, there is no 
medical evidence of record linking the Veteran's psychiatric 
disorder to service or to any incident of service.

The Veteran's statements can provide competent evidence as 
what he experienced; for example, his statements are 
competent evidence as to what symptoms he experienced while 
in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Nevertheless, the Veteran's statements that his 
claimed disorder is related to his military service are not 
competent evidence of a nexus between any current psychiatric 
disorder and service.  See Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007) (noting that lay testimony is competent to 
establish observable symptomatology but not competent to 
establish medical etiology or render medical opinions).  
Absent medical evidence that the Veteran has a psychiatric 
disorder related to active service, service connection for a 
psychiatric disorder, other than PTSD, is not warranted.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (noting that 
the question of whether a diagnosed disability is 
etiologically related to active service requires competent 
medical evidence).  

Accordingly, service connection for a psychiatric disorder, 
to include PTSD, is not warranted.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


